Citation Nr: 1452967	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-11 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received at the Ocala Regional Medical Center from December 12-13, 2011.


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel










INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  

The Veteran requested a hearing before the Board; he was scheduled for a Travel Board hearing on August 22, 2014.  However it appears that the hearing was cancelled by the Veteran.  He has not requested a new hearing and thus the Board is proceeding with the adjudication of the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received at the Ocala Regional Medical Center from December 12-13, 2011.  Specifically, the Veteran presented to the emergency room at the Ocala Regional Medical Center for genitourinary bleeding.  After passing two kidney stones and undergoing laboratory work and a CAT scan, the Veteran was released.

Congress has authorized the reimbursement for unauthorized emergency medical treatment under two statutory provisions.  See 38 U.S.C.A. §§ 1725, 1728 (West 2002).  There is no indication from the record, nor has the Veteran alleged, that he has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any treatment of a veteran who is participating in a rehabilitation program.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 1747(i).  Thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2014).

The Veterans Millennium Health Care and Benefits Act, effective May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (enrolled in the annual patient enrollment system and recipients of a VA care within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 C.F.R. §§ 17.1000-1008 (2014).

Under the Veterans Millennium Health Care and Benefits Act, a veteran is only considered to be "personally liable" for treatment if he/she has no entitlement to care or services under a health-plan contract, which includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B); see also 38 C.F.R. § 17.1002 (f) (2014) (formerly 38 C.F.R. § 17.1002 (g)).  

The Veterans Millennium Health Care and Benefits Act was amended in February 2010.  See Pub. L. No. 111-127 §1(a), (b); 123 Stat. 3495 (2010).  However, the change in law was meant to address certain circumstances where a veteran had third-party insurance that would pay a minimal portion of the costs associated with emergency treatment in a private facility but the veteran would be responsible for the remainder of the costs.  An example provided in the House Report described circumstances in which a veteran had minimal health insurance coverage through a state-mandated automobile insurance policy.  Prior to the change in the law, the minimal coverage would prohibit VA from covering any part of the expense.  See House Rep. 111-55 (March 26, 2009).  The change in the law removed 38 U.S.C.A. § 1725(f)(2)(E) which included automobile insurance carriers in the definition of a health-plan contract.  The amendments did not affect the previously established prohibition against VA paying or reimbursing for emergency medical treatment where the veteran had a health -plan contract in place as described above.

The applicable regulation for claims under The Veterans Millennium Health Care and Benefits Act, provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  Included in the list of conditions is the requirement that the claimant have no coverage under a health-plan contract for the emergency treatment.  38 C.F.R. § 17.1002(g).  Accordingly, in this case, if the Veteran has a health-plan contract for the emergency treatment as defined by the statute, this coverage is a bar to payment by VA.  38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(g). 

Effective May 21, 2012, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C. § 1725 by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010).  See 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, 17.1005.  The amendments expand the qualifications for payment or reimbursement to veterans who receive emergency services in non-VA facilities, and establish accompanying standards for the method and amount of payment or reimbursement.  The amendments also state that VA will provide retroactive payment or reimbursement for emergency treatment received by a Veteran in certain circumstances.  See 77 Fed Reg 23615-23618 (2012).  However, the amendments simply add 38 C.F.R. § 17.1002(f) (formerly enumerated at 38 C.F.R. § 17.1002(g)) and do not affect the previously established prohibition against VA paying or reimbursing for emergency medical treatment where the veteran had a health-plan contract in place.  Id.  

In the January 2012 VAMC decision as well as the March 2012 statement of the case, the Veteran's claim on appeal for reimbursement of medical expenses was denied by the VAMC based upon a finding that the Veteran had third party insurance coverage (Blue Cross/Blue Shields) that was primary to the VA coverage.  However, the Veteran claims that his third party insurance plan is a limited plan that does not include hospital coverage.  He submitted copies of his plan coverage to support his argument.  The Board notes that this is significant as the provisions of 38 C.F.R. § 17.1002(f) provide that an individual is eligible for reimbursement if they have no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  [Emphasis added.]  

The Board finds that further development is necessary to determine if it is indeed the case that the Veteran's insurance did not cover the type of emergency treatment at issue in this case.  

While on remand, the VAMC should undertake any additional development deemed necessary to determine whether the remaining criteria under the provisions of The Veterans Millennium Health Care and Benefits Act have been met.

Accordingly, the case is REMANDED for the following action:

1. The VAMC should send the Veteran a letter, including the appropriate release of information forms, requesting the Veteran provide information concerning the date of his enrollment in his third party insurance provider (Blue Cross/Blue Shields) as well as any billing information related to the treatment he received at Ocala Regional Medical Center on December 12-13, 2011.  The Board is particularly interested in records confirming whether or not the treatment received is of the sort covered, either in whole or in part, by the Veteran's third party insurance provider (Blue Cross/Blue Shields).  All such available documents should be associated with the claims file.

2. Following any further development that the VAMC deems necessary, the VAMC must then readjudicate the claim.  It must be specifically determined whether or not the emergency treatment received in this case is of the sort covered, either in whole or in part, by the Veteran's third party insurance provider (Blue Cross/Blue Shields).  If it is determined that the no coverage for this sort of emergency treatment is provided, the VAMC must determine if any of the other criteria set forth in 38 C.F.R. § 17.1002 prevent reimbursement.  Thereafter, if the claim on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



